NO.
12-05-00310-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
§          
 
IN RE: TENET
HEALTHCARE, LTD.,     
D/B/A NACOGDOCHES
MEDICAL          §          ORIGINAL PROCEEDING
CENTER AND LIFEMARK
HOSPITALS,
INC., RELATOR
§
 


















 
 

MEMORANDUM OPINION
PER CURIAM
            On March 31, 2006, this Court
delivered an opinion conditionally granting the petition for writ of mandamus
filed by Tenet Health Care, Ltd.  That
opinion ordered Respondent to vacate his September 7, 2005 order insofar as it
relates to Tenet’s objections to Plaintiffs’ Request for Production Nos. 2, 3,
and 43 and to enter an order denying Plaintiffs’ Motion to Compel Production as
to those requests.  On April 12, 2006,
Respondent signed an order complying with this Court’s opinion and order of
March 31, 2006.
            All issues
attendant to this original proceeding having been disposed of, this mandamus
proceeding has now been rendered moot; therefore, the writ need not issue.  Accordingly, this original proceeding is dismissed.
 
Opinion delivered April 12,
2006.
Panel consisted of Worthen, C.J., Griffith, J., and
DeVasto, J.
 
 
(PUBLISH)